DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 08/10/2022 is acknowledged. Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/2022.
Status of the application
This is a non-final rejection in response to the Applicant's remarks and amendment filed on 08/17/2022. Claims 1-6,9 are original, claims 7-8 are currently amended, claims 10-17 are withdrawn, claims 18-20 are cancelled and claim 21 is new.  Accordingly claims 1-9 and 21 are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high entropy” in claims 1-5 and 7 is a relative term which renders the claim indefinite. The term “high entropy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification what amount/value of entropy is covered by “high entropy”. Claims 1-5 and 7 has been examined below as best understood.
Claim(s) 6,8-9 and 21 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Danforth (US 5,900,207).
Regarding claim 1, Danforth teaches a method comprising: depositing, via a filament delivery device (14), a filament (10) onto a surface of a substrate (19) (see Fig.1;column 8, lines 35-43), wherein the filament includes a binder (see column 3,lines 5-10) and a powder including at least one high entropy alloy (see column 5, lines 50-65); sacrificing the binder to form a preform; and sintering the preform to form a component including the at least one high entropy alloy (see column 2, lines 22-25 and line 49-51 and column 4, lines 20-21).  

Claim(s) 1,4 and 6-9 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nestle (US 2016/00244293).
Regarding claim 1, Nestle teaches a method(Abstract) comprising: depositing, via a filament delivery device, a filament onto a surface of a substrate (a base in a build chamber), wherein the filament includes a binder (B) and a powder (IP) including at least one high entropy alloy (see [0021-0022] and [0040-0046]); sacrificing the binder to form a preform (i.e. removing  the binder (B)) (see [0026] and [0265-0267]); and sintering the preform to form a component including the at least one high entropy alloy (see [0282-0286]).  
Regarding claim 4, Nestle further teaches the method, wherein the powder including the at least one high entropy alloy comprises at least five elements selected from the group consisting of Al, Cr, Co, W, Ta, Nb, V, Mo, Hf, Fe, Cu, Ni, Mn, Ti, Ca, Mg, Zn, Zr, B, and Si (see [0043]).  
Regarding claim 6, Nestle further teaches the method, wherein the binder comprises a polymer selected from the group consisting of a thermoplastic, a curable polymer, polyvinyl alcohols, polyolefins, polystyrenes, acrylonitrile butadiene styrene, polylactic acids, thermoplastic polyurethanes, and aliphatic polyamides (see [0024],[0071-0073] and [0129-0130]).  
Regarding claim 7, Nestle further teaches the method, wherein the filament comprises at least about 80 volume percent (vol. %) of the powder including the at least one high entropy alloy (see [0011],[0027-0030]).  
Regarding claim 8, Nestle further teaches the method, wherein the depositing the filament comprises: positioning the substrate defining the surface adjacent to a build position (i.e. a base in a build chamber) (see [0005] and [0022]); heating the filament to a softening temperature or a melting temperature of the binder (see [0005],[0018-0020] and [0258]), ; and depositing a plurality of roads of the softened filament on the surface to define a layer (see [0005],[0018] and [0252]).  
Regarding claim 9, Nestle further teaches the method, wherein sacrificing the binder (B) comprises delivering energy from an energy source to the filament in an amount sufficient to cause the binder to be substantially oxidized, incinerated, carbonized, charred, decomposed, or removed from the filament to form the pre-sintered perform (see [0026],[0265-0269] and [0287]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nestle (US 2016/00244293).
Regarding claim 2,  Nestle teaches the method as discussed in claim 1 above.
Nestle further teaches wherein the powder including the at least one high entropy alloy comprises a plurality of primary constituent elements (see [0043-0046]), but Nestle does not explicitly teach that each primary constituent element between 5 atom percent (at. %) and 35 at. % of the at least one high entropy alloy.  However, since Nestle teaches that an inorganic powder(IP) comprises metal alloy, wherein powder mixture comprises 40 to 70% by volume (see [0039],[0043] and [0045]), it would have been obvious to one having ordinary skill in the art at the time the invention was made to have that each primary constituent element between 5 atom percent (at. %) and 35 at. % of the at least one high entropy alloy since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to improve the mechanic properties of the preform. Please see MPEP 2144.05 I for further details).
Regarding claim 3, Nestle teaches the method as discussed in claim 1 above.
Nestle further teaches wherein the powder wherein the powder including the at least one high entropy alloy comprises at least one additional element (see [0041-0046]), but Nestle does not explicitly teach that at least one additional element that constitutes less than 5 at. % of the high entropy alloy. It would have been obvious to one having ordinary skill in the art at the time the invention was made to at least one additional element that constitutes less than 5 at. % of the high entropy alloy, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to at least one additional element that constitutes less than 5 at. % of the high entropy alloy for the purpose of improve the mechanical properties of the produced preform. (Please see MPEP 2144.05 I for further details).
Regarding claim 21, Nestle teaches the method as discussed in claim 1 above.
Nestle does not explicitly teach the method further comprising controlling, by a computing device, the filament delivery device to deposit the filament onto the surface of the substrate. However, since Nestle teaches the filament fabrication process (FFF) also known as “fused deposition modeling” (FDM) is an additive manufacturing technology, wherein a three-dimensional object is produced by extruding a thermoplastic material through a nozzle to form layers as the thermoplastic material hardens after extrusion (see [0005]), It would have been obvious to a person having ordinary skill in the art would understand /recognize that the fused deposition modeling will includes a controller (computer) controlling the filament delivery device to deposit the filament onto the surface of the substrate in order to control the filament fabrication process.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nestle (US 2016/00244293) as applied to claim 1 above, and further in view of  Chen, “Additive manufacturing of High-entropy alloys”, (2018).
Regarding claim 5, Nestle teaches the method as discussed in claim 1 above.
Nestle does not explicitly teach wherein the powder including the at least one high entropy alloy comprises a composition selected from the group consisting of CoCrFeMnxNi, Nb25Mo25Ta25W25, V2oNb2OMo2oTa2UW2o, Al CoCrCuFeNi, CaMgZnSrYb, AlBCoCrCuFeNi, AlCoCrFeNiSi, Col.sCrFeNii.STio.5Mo, AlCuo.5CoCrFeNiSi, and combinations thereof.  
In the same filed of endeavor, additive manufacturing process, Chen teaches an additive manufacturing process in preparing high entropy alloys (HEAs) comprises providing a powder materials including a high entropy metal alloy has a composition of CoCrFeMnNi (see Page 6, lines 12-25). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a process as taught by Chen  with the powder including the at least one high entropy alloy comprises a composition of CoCrFeMnNi as taught by Chen for the purpose of improving a mechanical properties of additive manufacturing processed high entropy alloys (see Page 8).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 21 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of co-pending Application No. 17/095,201 (reference application).
 Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope (i.e. the claims of the reference co-pending application  explicitly/implicitly disclose all the claimed limitations).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of co-pending Application No. 17/098,110 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope (i.e. the claims of the reference co-pending application  explicitly/implicitly disclose all the claimed limitations).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743